Citation Nr: 0001185	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-30 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury with fractures T-12, L2, and laminectomy, L2-3, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from January 1971 to 
October 1974.

This matter arises from an August 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas which denied the benefit sought on appeal.  
The case was referred to the Board of Veterans' Appeals 
(Board) for resolution.  The Board found that additional 
development was required and remanded the case for further 
medical evaluation.  The case has been returned to the Board 
for appellate review.


FINDING OF FACT

The residuals of the injury to the veteran's low back are 
manifested by moderate limitation of motion with pain and 
vertebral deformity, without neurological impairment.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 30 percent for residuals of a low back injury with 
fractures T-12, L2, and laminectomy, L2-3, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1998).

The veteran was granted service connection for residuals of a 
low back injury that occurred during service in 1973.  He 
sustained further injury to his back in 1992 when a young boy 
jumped on his back at work.  He was subsequently diagnosed 
with degenerative spondylolisthesis and spinal stenosis at 
L2-3 and had surgery in 1993.  He maintains that his 
disability causes severe pain all the time and keeps him from 
performing jobs that include any physical activity.  He 
further stated that he experienced muscle spasms in his legs 
on a daily basis. 

The veteran was afforded a VA examination in July 1997 to 
assess his low back disability.  He complained of limited 
motion in his back due to internal fixation.  He was noted to 
have a large abdomen which created a postural abnormality, 
with a fixed deformity of the lower portion of his lumbar 
spine.  The range of motion study showed forward flexion to 
80 degrees, backward extension to 20 degrees, left and right 
lateral flexion to 30 degrees and bilateral rotation to 30 
degrees.  The veteran did not complain pain with motion but 
reported that the mid-portion of his back was tender before 
he performed the range of motion.  An X-ray of the lumbar 
spine revealed status post compression fracture of L2 with 
orthopedic screw and plate fixated and traversing through L2-
L3.  The alignment was anatomical with slight posterior spur 
formation without other significant interval change.  The 
examiner reported a diagnosis of low back compression 
fracture of L2 in 1973; disc fusion and laminectomy with 
internal fixation of plate and screws, July 1993; obesity.  

Because of the veteran's complaints regarding muscle spasm, 
diminished control over his legs, and bladder dysfunction, 
the veteran was afforded further VA examination to include a 
neurological evaluation through fee basis private 
practitioners in April 1999.  The neurologist who performed 
an extensive examination of the veteran noted that he could 
heel toe walk and hop on either leg without incident.  He was 
able to touch his toes and do a deep knee bend.  There was no 
significant restricted range of motion of his lower back.  
The Romberg test was negative.  He complained of tenderness 
to palpation all up and down his spine but straight leg 
raising and Patrick's maneuvers were negative.  Motor 
strength was 5/5 and sensory examination was normal except 
for an area of decreased sensation near a surgical scar on 
the right thigh.  Reflexes were 2+ and symmetric in both 
upper and lower extremities.  Babinski signs were absent.  
The neurologist reviewed the veteran's medical records and 
noted that two weeks postoperative the veteran's July 1993 
spinal fusion, he was "neurologically intact."  The 
neurologist reported that the veteran currently had a normal 
neurological examination with the only significant finding 
being a positive Tinel sign over the left median nerve at the 
wrist, which was unrelated to the service-connected back 
injury.  The neurologist found that while the veteran's 
condition had certainly worsened after the injury he 
sustained at work in 1992, he was still "able to function in 
his current job without any limitations."  The physician 
concluded that: "At this point, this gentleman has no 
neurological impairment."

The April 1999 orthopedic evaluation report reiterated the 
veteran's history of injury during service and additional 
injury in 1992, with a subsequent laminectomy and fusion of 
L2-3, with instrumentation.  The veteran reported pain in his 
low and upper back with muscle spasms in his legs when lying 
down.  He reported pain in his buttocks with walking which 
radiated down his right leg and foot.  He also reported pain 
in his knees and ankles.  He stated that he had episodes of 
severe pain every 2-3 weeks, not precipitated by any 
particular activity.  He reported that he no longer hunted, 
golfed, or fished because of his back pain.  The veteran 
stated that he could reach his toes if he tried to but during 
the physical examination he demonstrated forward flexion to 
50 degrees.  He was able to extend to 10 degrees with left 
lateral bending to 15 degrees and right lateral bending to 10 
degrees.  He was able to rotate to the left to 10 degrees and 
to the right 20 degrees.  Lateral bending was painful 
throughout and flexion was painful from about 30 degrees.  
Extension hurt at 10 degrees.  There was tenderness in the 
interscapular region and some tenderness at the lumbosacral 
joint.  Heel and toe walking was satisfactory although he 
exhibited some discomfort in performing it.  Straight leg 
raising was negative, bilaterally.  He also reported 
discomfort when reaching to within 8 to 10 inches of his 
feet.  Deep tendon reflexes were 1/4 symmetrical at the knees 
and ankles.  An X-ray of the lumbar spine showed pedicle 
screws and short rods at the L2-3 level with post laminectomy 
changes at L3 demonstrated by moderate narrowing of the 
interspace.  Some hypertrophic spurring was seen throughout 
the spine with no unusual reaction about the fixation 
devices.  The physician reported a diagnosis of: Status post 
back injury with subsequent effusion.  

The veteran is currently assigned a 30 percent rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5283, which 
pertains to residuals of fractured vertebra.  When there is 
no spinal cord involvement, the residuals are evaluated in 
accordance with limitation of motion or muscle spasm, adding 
10 percent for demonstrable deformity of vertebral body.  
Under Diagnostic Code 5292, which pertains to limitation of 
motion of the lumbar spine, a 20 percent rating is warranted 
for moderate limitation of motion and a 40 percent rating is 
warranted for severe limitation of motion.  

The veteran's current 30 percent rating has been assigned 
based upon moderate limitation of motion with vertebral 
deformity, and the Board finds no basis for a rating in 
excess of the 30 percent.  Despite the veteran's reports of 
significant pain and impairment, the medical evidence shows 
that he is able to forward flex to 50 degrees, fully squat, 
and bend over and reach his toes.  While there is objective 
evidence of pain with motion, it occurs at 30 degrees of 
flexion and does not appear to limit further flexion.  
Moreover, there is no medical evidence of any neurological 
impairment, notwithstanding the veteran's complaints.  
Indeed, the record reflects no indication of neurological 
deficit, even two weeks post-operative in July 1993.  There 
is no evidence of intervertebral disc syndrome which would 
warrant consideration of Diagnostic Code 5293, and the 
medical evidence does not show ankylosis of the lumbar spine 
such that Diagnostic Codes 5288, 5299 are for application.

The Board notes that in the August 1997 rating decision, the 
RO considered the veteran's disability according to 
Diagnostic Code 5288, which provides a 30 percent rating for 
unfavorable ankylosis of the dorsal spine.  However, there is 
no medical evidence to show ankylosis of the dorsal spine and 
the veteran's limitation of motion involves primarily the 
lumbar spine.  Therefore, the Board finds that Diagnostic 
Code 5288 is inapplicable.  

In summary, the Board concludes that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for residuals of an injury to the lumbar spine.  
Although the veteran clearly demonstrates pain with motion of 
his lumbar spine, accompanied by objective evidence of 
functional loss, the evidence does not show such additional 
functional loss that an additional 10 percent rating would be 
warranted under the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999).  Indeed, while the veteran demonstrated some 
limitation of motion of his lumbar spine in the April 1999 
orthopedic evaluation, two weeks later the neurologist found 
that the veteran had "really no significant restricted 
motion of his lower back," and no neurological impairment.  
Thus, although the veteran was unable to exhibit full range 
of motion of his lumbar spine, this limitation was considered 
in finding that he had overall moderate limitation of motion 
of the lumbar spine.  Deluca v. Brown 8 Vet. App. 202 (1995).  

In addition, the Board considered the veteran's complaints 
that he could not perform any job with physical activity.  
However, the record reflects that he is employed full-time as 
a corrections officer and there is no indication that his 
back disability has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization since his surgery in 1993.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (1999) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


As the preponderance of the evidence is against the veteran's 
claim, it follows that there is no evidence in relative 
equipoise, thus the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).   


ORDER

An increased rating for residuals of a low back injury with 
fractures T-12, L2, and laminectomy, L2-3, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

